DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 01 Aug 2022, in which claims 1, 3, and 8-9 are amended to change the scope and breadth of the claim, and claim 2 is canceled.

This application is a domestic application, filed 26 Jan 2021; and claims benefit as a DIV of 16/002078, filed 07 Jun 2018, issued as US PAT 10987371, which claims benefit of provisional application 62/517562, filed 09 Jun 2017.

Claims 1 and 3-9 are pending in the current application and are examined on the merits herein.

Rejections Withdrawn
Applicant’s Amendment, filed 01 Aug 2022, with respect that claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as claim 2 is canceled, and amended claims 1 and 8-9 do not recite the indicated language.  
This rejection has been withdrawn. 

The following are modified grounds of rejection necessitated by Applicant's Amendment, filed 01 Aug 2022, in which claims 1, 3, and 8-9 are amended to change the scope and breadth of the claim, and claim 2 is canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Amended Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Antiviral Research, 2010, 88, p227-235, of record) in view of FDA Guidance (FDA Guidance for Industry on Container Closure Systems for Packaging Human Drugs and Biologics, May 1999, 56 pages, of record), Pandol et al. (US 2004/0063648 A1, published 01 Apr 2004, of record). Evidence of the chemical definition of isoquercetin is provided by PubChem (entry for isoquercitrin, PubChem website, of record).
Kim et al. teaches isoquercetin inhibited the replication of both influenza A and B viruses at the lowest effective concentration. In a double treatment of isoquercetin and amantadine, synergistic effects were observed on the reduction of viral replication in vitro. The addition of isoquercetin to amantadine or oseltamivir treatment suppressed the emergence of amantadine- or oseltamivir-resistant virus. The results suggest that isoquercetin may have the potential to be developed as a therapeutic agent for the treatment of influenza virus infection and for the suppression of resistance in combination therapy with existing drugs. (page 227, abstract). Kim et al. teaches amantadine and oseltamivir are FDA-approved drugs on the market. (page 227, left column) Kim et al. teaches isoquercetin is the name for quercetin-3-glucoside. (page 228, left column, paragraph 5) PubChem provides evidence that isoquercetin, quercetin-3-glucoside, and isoquercitrin are synonyms defining the chemical compound quercetin-3-β-O-D-glucoside. (PubChem page 5/42, MeSH Entry Terms) Kim et al. teaches the mice treated with isoquercetin at doses of 2 mg/kg/day or 10 mg/kg/day for 6 days before being euthanized for analysis. (page 229, right column, paragraph 2-3) Kim et al. teaches the combination of isoquercetin and amantadine or oseltamivir (page 231, left column, paragraph 3 to right column, paragraph 1) 
Kim et al. does not specifically disclose a kit comprising quercetin-3-glucoside, another antiviral agent, and instructions. (instant claim 1) 
FDA Guidance teaches guidance for industry regarding packaging of drugs. FDA Guidance teaches packaging components include container labels. (page 2, paragraph 4; page 3, paragraph 1) FDA Guidance teaches the label specifies the route of administration, (page 10, paragraph 1) interpreted as instructions for use. 
Pandol et al. teaches the level of skill in the art in the analogous field of art of kits and pharmaceutical compositions comprising at least one polyphenolic compound and at least one inhibitor of reactive oxygen species. Pandol et al. teaches kits and pharmaceutical compositions comprising at least one polyphenolic compound and at least one inhibitor of reactive oxygen species. In some embodiments, the polyphenolic compound is a flavonoid. (abstract) Pandol et al. teaches the embodiment of a kit for treating, preventing, or inhibiting cancer which comprises at least one polyphenolic compound, at least one inhibitor of reactive oxygen species, and instructions for use. In some preferred embodiments, the polyphenolic compound is selected from the group including quercetin and isoquercitrin. (paragraph 0016 spanning pages 2-3) Pandol et al. teaches the skilled artisan will appreciate that certain factors may influence the dosage required to effectively treat a subject, including but not limited to the severity of the disease or disorder, previous treatments, the general health and/or age of the subject, and other diseases present. Moreover, treatment of a subject with a compound or composition of the present invention can include a single treatment or, preferably, can include a series of treatments. (page 9, paragraph 0108) Pandol et al. teaches pharmaceutical compositions of the invention may be prepared in a unit-dosage form appropriate for the desired mode of administration. The compositions of the present invention may be administered for therapy by any suitable route including oral and parenteral. (page 9, paragraph 0110) Pandol et al. teaches it is especially advantageous to formulate oral or parenteral compositions in dosage unit form for ease of administration and uniformity of dosage. (page 12, paragraph 0140)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Kim et al. in view of FDA Guidance and Pandol et al. for formulate the combination of isoquercetin and amantadine or oseltamivir disclosed in Kim et al. into a kit as taught by FDA Guidance and Pandol et al. One of ordinary skill in the art would have been motivated to combine Kim et al. in view of FDA Guidance and Pandol et al. with a reasonable expectation of success because Kim et al. teaches the combination of isoquercetin and amantadine or oseltamivir and teaches amantadine and oseltamivir are FDA-approved drugs on the market, FDA Guidance teaches the guidance applicable to FDA-approved drugs, and Pandol et al. teaches the level of skill in the art in the analogous field of art of kits and pharmaceutical compositions comprising at least one polyphenolic compound such as quercetin or isoquercitrin including formulating oral or parenteral compositions. Regarding instant claim 2, Kim et al. teaches isoquercetin at doses of 2 mg/kg/day or 10 mg/kg/day for 6 days, and Pandol et al. teaches the skilled artisan will appreciate that certain factors may influence the dosage required and that the dosage may be a series of treatments, and teaches pharmaceutical compositions may be prepared in a unit-dosage form appropriate for the desired mode of administration. One of ordinary skill in the art would understand the human model in the pharmaceutical arts to be 60 kg, suggesting comparable daily doses of 120 mg or 600 mg. See also MPEP 2144.05 especially at II.A. providing "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) " In this case the prior art suggests it would have been obvious to discover the optimum or workable ranges of dose amount and number of unit doses formulated in the kit.
Regarding the descriptive material of instructions for use recited in claim 1, MPEP 2111.05 at I.B. provides "Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864." In this case the claims recite a kit containing chemicals and instructions for using the claimed chemicals, and by the same reasoning the instructions are not related to that particular set of chemicals and no functional relationship exists. Further, both FDA Guidance and Pandol et al. suggests including instructions for use in a pharmaceutical kit would have been obvious.
Regarding the intended use of the claimed kit, such as recited in the preamble of claim 1 "for use in the prevention or treatment of a filovirus hemorrhagic disease or a flavivirus disease" and the wherein clauses of claims 4-7, MPEP 2111.02 at II. provides "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165" and MPEP 2111.04 at I. provides "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure." In this case the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, therefore the preamble and wherein clauses drawn to the purpose or intended use of the invention is not considered a limitation. Further, the combined teachings of Kim et al. in view of FDA Guidance and Pandol et al. teach a kit comprising components which can be used to treat a viral infection such as influenza, therefore there is reason to believe that this teaching makes obvious all structural limitations of the instant invention as claimed.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 01 Aug 2022, have been fully considered and not found to be persuasive.
	Applicant's remarks are drawn to the intended use of the claimed composition of a kit. As detailed in the rejection of record, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the intended use of the claimed kit, such as recited in the preamble of claim 1 and the wherein clauses of claims 4-7, does not limit the claim to a particular structure. Further, Applicant's remarks are drawn to the use of the claimed invention where in comparison Kim et al. teaches the intended use of inhibiting replication influenza, however Applicant's remarks do not require that the claimed invention have a structure different from what is recited in the claim in order to perform this intended use. 
	Regarding the descriptive material of instructions for use, MPEP 2111.05 at I.B. citing In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864 is analogous to the facts of this application. For example, In re Ngai, 367 F.3d at 1339 states 'All that the printed matter does is teach a new use for an existing product. As the Gulack court pointed out, "[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability." Id. If we were to adopt Ngai's position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product. This was not envisioned by Gulack. Ngai is entitled to patent his invention of a new RNA extraction method, and the claims covering that invention were properly allowed. He is not, however, entitled to patent a known product by simply attaching a set of instructions to that product.' Similarly, in this case claims covering the invention of a new method were properly allowed in the parent application, however simply attaching a set of instructions to a known product does not distinguish the invention from the prior art in terms of patentability. Therefore the procedures of MPEP 2111.05 have been appropriately applied in the determination that no functional relationship exists between the printed matter of the instructions and the associate substrate of the kit comprising quercetin-3-glucoside and another antiviral agent. 

Conclusion
No claim is found to be allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623